FLETCHER, Judge
(concurring in the result):
I concur in the result. The Administrative Remarks section of Appendix A, attached to the lead opinion, is a superior example of compliance with the requirements of United States v. Booker, 5 M.J. 238 (C.M.A.1977).1 These additions show another facet that is essential to a good lawyer, that being the talent to perceive the path of the law and anticipate the next footfall. These Administrative Remarks were incorporated into the form used by the Navy for nonjudicial punishment four months before this Court handed down its decision in United States v. Mathews, 6 M.J. 357 (C.M.A.1979).
The majority, as is so common in our society today, has a problem with one who strives to excel, and that same majority is willing to succor indifference in their opinion in United States v. Mack, 9 M.J. 300 (C.M.A.1980).

. United States v. Mack, 9 M.J. 300 (C.M.A. 1980) (Fletcher, J., dissenting).